Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-50 are canceled, and claims 51-61 are pending for examination as filed with the preliminary amendment of January 26, 2022. 

Specification
The disclosure is objected to because of the following informalities: a description of figure 7 should be provided in the Detailed Description section.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-61 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51, line 9, “content of 8-11%” is confusing as to what is covered as no units, such as wt%, vol%, etc. are provided. For the purpose of examination, any % units in the claimed amount is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim  53, lines 2-3, “includes at least one pH buffer, complexing agent, or chelating agent is selected from” is confusing as worded as what is intended.  For the purpose of examination, it is treated as “includes at least one pH buffer, complexing agent, or chelating agent that is selected from”, but applicant should clarify what is intended, without adding new matter.
Claim 54, is confusing as to whether there must a buffer and a complexing agent, for example (so at least two of the broad category) or there could simply be two complexing agents, for example. For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 57, is this temperature and pH maintained at all times or during plating or some other time? For the purpose of examination, any of these is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 61, this claim refers to a treatment before contacting with the copper plating bath, but this use of the copper plating bath is optional in claim 51.  Does applicant mean that this acid solution treatment is required only if the copper plating provided, or that the acid treatment and the copper plating treatment are intended to be required by this claim? For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims are rejected as they do not cure all the defects of claims from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 51-58 and 60-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japan 03-68785 (hereinafter ‘785) in view of Japan 2007-154223 (hereinafter ‘223) and (1) EITHER  Japan 07-216554 (hereinafter ‘554) OR Harbulak et al (US 4483711) and GB 1310921 (hereinafter ‘921), and further (2) EITHER further in view of Yasui et al (US 2009/0324405) and as evidenced by Harbulak OR further in view of EP 0 071 436 (hereinafter ‘436) and as evidenced by Harbulak, and further (3) as evidenced by Pinsler (US 3914126), and further (4) EITHER alone OR specifically in view of Yasui as evidenced by Harbulak,
Claims 51, 58, 60: ‘785 indicates that it is desirable to form a black electroless nickel coating on a substrate (material plated) (description translation, pages 1, 3), where the process includes first electroless plating the substrate (material plated) with any known electroless nickel-phosphorus plating solution to provide an electroless nickel coating on the surface that contains phosphorus (nickel-phosphorus alloy film) (description translation, pages 2-3) (providing a second electroless nickel coating of claim 51 step ii).  The plating solution is used to form a coating on a substrate so understood to contact the surface of the substrate to coat (description translation, page 3) (forming a second electroless nickel coating of claim 51 step ii). Then the (second) electroless nickel coating is treated with a treatment agent containing ferric salt, such as ferric sulfate, and acid, such as hydrochloric acid, to provide a black surface on the coating with oxidation (description translation, page 3), giving an etchant agent as in claim 60.
(A) As to the components of the electroless plating bath (which would be the second  electroless nickel plating bath as claimed), ‘785 indicates that any known electroless nickel-phosphorus plating solution can be used, and where a nitrogen compound is added (description translation, page 2), and notes using nickel salt, such as nickel chloride (so nickel present), sodium hypophosphite (so hypophosphorous reducing agent, note present claim 52), complexing agent, stabilizers, and does not require sulfate from the listed materials (description translation, page 2), and notes exemplary pH of 5 (description translation, page 3).
‘223 provides a known  electroless (non-electrolytic) nickel plating bath of solution for forming an electroless nickel coating (abstract, [0018], [0020], [0024], [0035]), where the bath can be aqueous ([0030], and note the aqueous material in [0036]).  The bath contains nickel, hypophosphorous reducing agent, complexing agent ([0026]-[0027]) and bismuth stabilizer ([0025]), and has no requirement of organic sulfur compound (note [0036] for example, with no organic sulfur compound).  Moreover, the bath would not require a sulfur compound, note in [0036], the only sulfur material is from the nickel sulfate to provide the nickel, however, as noted at [0027], nickel chloride or nickel acetate, for example, can be used instead. As to the pH of the bath, ‘223 provides that the bath can have a pH of 3-12, overlapping the claimed range of claim 57 ([0026]), with an example of 3.8 to 4.6 ([0036]), overlapping the claimed range. As to the amounts of nickel, hypophosphorous reducing agent, complexing agent, and bismuth stabilizer,  ‘223 would provide that the amount of nickel salt can be 10-300 g/l ([0026]-[0027]), that the amount of reducing agent can be 10-300 g/l ([0026]), and the amount of complexing agent can be 10-300 g/l ([0026]), and the amount of bismuth salt (stabilizer) in ‘223 can be 0.001 to 0.05 mM at time of use in the plating bath  ([0019], [0029]).  It is understood that ‘223 teaches what can be nickel-phosphorus plating solution due to the hypophosphite (hypophosphorous) reducing agent taught  ([0027]) as in ‘785. (also note discussion at section (C) as to this issue).  The amount of nickel itself would be a percentage of the weight of the nickel salt based on the amount of nickel in the salt.  For example, nickel chloride, NiCl2 would be Ni  (molar mass approx. 59) and 2 Cl (molar mass approx. 34.5) giving 59 Ni to total weight of approx. 128, or approx. 46 wt% Ni, so 46 percent of 10-300 g/l salt range would be 4.6-138 g/l, giving amounts overlapping the claimed range of claim 58.
It would have been obvious to one of ordinary skill in the art before the invention was made to modify ‘785 to use plating bath (solution) materials for the “second electroless nickel coating bath” as described by ‘223 as a known nickel phosphorus plating bath to use with ‘785 with an expectation of predictably acceptable results, since ‘785 teaches using a known nickel phosphorus plating bath, and ‘223 teaches a known such bath, where such a bath would be aqueous, and contain nickel, hypophosphorous reducing agent, complexing agent, and bismuth, for example, and have a pH overlapping that of ‘785 and that claimed in claim 57, and as to the specific amounts of the nickel, hypophosphorus reducing agent, complexing agent, bismuth and pH (for claims 51, 57, 58), it would have been obvious to optimize for the best amount from ranges given, where in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and thus each would be optimized to provide values in the claimed range. In particular, as to the amounts of nickel, hypophosphorous reducing agent, complexing agent, and bismuth stabilizer,  ‘223 would provide that the amount of nickel salt can be 10-300 g/l ([0026]-[0027]) and Ni approx. 4.6-138 g/l for NiCl2, an acceptable Ni salt, note [0027]), that the amount of reducing agent can be 10-300 g/l ([0026]), and the amount of complexing agent can be 10-300 g/l ([0026]), and the pH as discussed above would also overlap the claimed range, and one of ordinary skill in the art would be suggested to optimize from these overlapping amounts, giving values in the claimed range, since In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and thus each would be optimized to provide values in the claimed range.  The amount of bismuth salt (stabilizer) in ‘223 can be 0.001 to 0.05 mM at time of use in the plating bath  ([0019], [0029], understood based on the mol weight of Bismuth of about 209 g/mol to give about 0.2 to 10.4 ppm, overlapping the claimed range), and one of ordinary skill in the art would be suggested to optimize from these amounts, giving values in the claimed range as discussed above and, furthermore, since as discussed in MPEP 2144.05(II)(A): ”Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” Therefore, the pH, and amounts of nickel, hyphophosphous reducing agent and complexing agents would be in the ranges claimed for claims 57-58 and the amount of bismuth would be in the amounts claimed for claim 51.
(B) As to zinc in the second electroless nickel plating bath, and the amount of zinc, 
(B)(1) Using ‘785 in view of ‘223 and ‘554: ‘554 further describes that electroless plating baths can be used to plate nickel and can be provided with sodium hypophosphite ([0008], [0016])  (giving a Ni-P plating), and that such baths can also desirably be composite baths containing dispersed ceramic, for example, for wear resistance ([0002]). ‘554 further indicates that the baths can be made long life ([0017]) and suppress plating deposition reaction on the composite material (so acts as a stabilizer for the bath) ([0003], [0012]), where to provide this metal ions of at least one of Bi, Zn, etc. is added in an amount of 0.01 to 100 ppm ([0006]), and note that plating reaction is stopped when concentration higher than 100 ppm ([0011]). No sulfur is described as being required in the bath (Note [0016], for example). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘785 in view of ‘223 to further provide zinc ions in the second electroless nickel plating bath along with bismuth in amounts and composite ceramic as described by ‘554 to further allow composite plating for further wear resistance, for example, where ‘785 in view of ‘223 describes nickel-P plating, and where ‘554 further indicates that it is desired to provide composite ceramic in the bath and zinc and bismuth in amounts overlapping that claimed (and bismuth in amounts overlapping that of ‘223)  can be further desirably provided in the bath (from the potential stabilizer materials to use) to stabilize by suppressing deposition reaction on the surface of the composite material, and allow a long life of the bath, giving further known electroless Ni-P solutions, and one of ordinary skill in the art would be suggested to optimize from these overlapping amounts, giving values in the claimed range, since In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and thus each would be optimized to provide values in the claimed range of claim 51.  
(B)(2) Using ‘785 in view of ‘223 and Harbulak and ‘921: Harbulak further describes how for a nickel electroless plating solution with hypophosphite (abstract, column 3, lines 1-8), metals can be used as stabilizers, including bismuth and also zinc, where the stabilizers can be used in combination  and provided as salts that would give ions (column 6, lines 10-30), where example amounts of stabilizer are in the up to 100 ppm range, with the specific concentration being limited by concentrations at which the deposition rate of nickel is inhibited to an undesirable extent (column 6, lines 10-31). Salts can include halides and acetates (column 6, lines 15-20). ‘921 also describes how zinc and bismuth can be used as stabilizers for nickel electroless plating baths (page 4, lines 65 through 115, note especially lines 110-112), where described nickel plating baths can include sulfur only in the form of nickel sulfate (page 3, lines 40-45), or no sulfate (page 9, lines 20-30) and include hypophosphite (Page 3, lines 15-25).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘785 in view of  ‘223 to further provide zinc ions in the second electroless nickel plating bath in amounts as described by Harbulak to help provide a desirably stabilized plating as suggested by Harbulak and ‘921, since ‘785 and  ‘223 describes that stabilizer can be provided, and Harbulak and ‘921 notes how zinc can be provided, along with bismuth as a stabilizer for nickel electroless plating with hypophosphite. While Harbulak describes adding sulfur compounds (from sulfonium betaine, such as column 12, lines 30-40, for example) to the plating bath, the zinc is separately described as helping to provide a stabilizing, giving a benefit from adding zinc to a plating bath even if sulfur not present, especially as ‘223 already notes that zinc can be present in the resulting plating, moreover ‘921 describes how zinc can be used in nickel plating baths in general for stabilizing, describing nickel baths with no sulfur, for example, thus indicating that one of ordinary skill in the art would understand that the zinc can be used in baths with and without sulfur.  As to the amount used, it would be suggested to provide routine experimentation to determine the best amount from the teaching of Harbulak as to ranges up to when the rate of deposition of nickel inhibited to an undesirable amount, and the indication of amounts in the ppm range, and this would give amounts in the claimed range of claim 51, since as discussed in MPEP 2144.05(II)(A): ”Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
(C) As to the second electroless nickel plating bath free of organic sulfur compound and the resulting second electroless nickel coating having a phosphorous content of about 8% to about 11%, (C)(1) Using ‘785 in view of ‘223 and (1) EITHER ‘554 OR Harbulak and ‘921, further in view of (2) Yasui and as evidenced by Harbulak: as discussed  above,  a solution of materials can be provided that would not include sulfur compounds, and therefore the second electroless nickel plating bath would be free of sulfur compounds, and ‘785 would not require sulfur compounds present for the plating to be blackened, and ‘785 would indicate any known electroless nickel phosphorus plating solution  can be used (description translation, page 2), which also as shown by '223 can be provided without sulfur.  As to the phosphorus content of the resulting coating, Yasui describes how when providing electroless nickel coating, it can be desired to provide corrosion resistant plating, for articles such as compressors in powder generating plants ([0001], [0002]), where layers or electroless nickel-P plating are provided ([0011], [0016]), where the platings are desired to have a phosphorus concentration of 7-10 wt% to give superior corrosion resistance ([0024], [0025]). This amount overlaps with what is claimed.  Furthermore, Harbulak evidences that electroless nickel plating baths provided with hypophosphite reducing agents and stabilizers provide a nickel-phosphorus alloy, with phosphorus content usually ranging from about 2 to about 15 wt%, where the percentage of phosphorus in the deposit is influenced by a number of factors including the bath operating temperature, the operating pH, the hypophosphite ion concentration, the nickel ion concentration, etc. (column 1, lines 35-60).  Therefore, Harbulak evidences that when providing an electroless nickel plating bath with hypophosphite reducing agent, a Ni-P alloy will be produced, and where the phosphorous concentration can be provided in the range desired by Yasui, where bath operating temperature and pH and component concentrations can be adjusted to control the resulting phosphorus amounts in the resulting coating. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘785 in view of ‘223 and (1) EITHER ‘554 OR Harbulak and ‘921 to specifically control bath operating conditions such as temperature or pH and/or also component concentration by routine experimentation to provide a phosphorus concentration of 8-10 wt% in the resulting plating (which would be the second electroless nickel coating as claimed) as suggested by Yasui and as evidenced by Harbulak to provide a desirable corrosion resistant coating, since ‘785 and  ‘223 provides the hypophosphorous reducing agent of sodium hypophosphite (‘785: description translation, page 2, ‘223: [0027]), and the combined references provide a nickel electroless plating bath for coating using stabilizers and hypophosphite reducing agents in amounts claimed, and Harbulak evidences that when providing an electroless nickel plating bath with hypophosphite reducing agent a Ni-P alloy will be produced, and where the phosphorous concentration can be provided in the range desired by Yasui, where bath operating temperature and pH and component concentrations can be adjusted to control the resulting phosphorus amounts in the resulting coating, and so one would be suggested to optimize operating conditions and/or component concentrations to get the desired amount of phosphorus in the resulting coating, and Yasui desires a phosphorus concentration of 7-10 wt%, which would be suggested to be optimized by routine experimentation from the range taught, giving a range of 8-10 wt% in the claimed range, for desirable corrosion resistant results.  Furthermore, the same bath composition that applicant provides for getting such a percentage of phosphorus as claimed is provided by the combination of references, so the same results would be expected when plating. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Harbulak would further evidence that electroless plating is conventionally done by contact with plating solution (column 8, lines 5-20), and this further evidences that the plating solution (bath) would be expected to contact the substrate surface for plating.
(C)(2) Using ‘785 in view of ‘223 and (1) EITHER ‘554 OR Harbulak and ’921, further in view of (2) '436 and as evidenced by Harbulak: as discussed  above,  a solution of materials can be provided that would not include sulfur compounds, and therefore the second electroless nickel plating bath would be free of sulfur compounds, and ‘785 would not require sulfur compounds present for the plating to be blackened, and ‘785 would indicate any known electroless nickel phosphorus plating solution  can be used (description translation, page 2), which also as shown by '223 can be provided without sulfur. Furthermore, ‘436 would suggest to provide nickel electroless plating baths free of sulfur to provide desirable tensile stress reduction (pages 3-5).  ‘436 would also note conventional plating by contact a surface of a substrate with plating solution (page 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘785 in view of ‘223 in view of (1) EITHER ‘554 OR Harbulak and ‘921 to specifically not include sulfur compounds in the second electroless nickel plating bath to help provide desirable tensile stress reduction and plate by contact of the plating with the surface of the substrate from the suggestion of ‘436.  As to the phosphorus content of the resulting plating (second electroless nickel coating as claimed), ‘436 further indicates that it is desirable to have a phosphorus content of at least 10 percent (understood to be weight percent, note page 10, lines 18-20) up to about 15 %, overlapping the amount claimed (page 11, line 25 through page 12, line 5), and where the pH can be above 4, including 4.5 to 5, and 5 +/ 0.5 to give the high phosphorus content (page 9, line 25 through page 15, line 25). ‘436 notes using sodium hypophosphite in the baths (page 13, lines 20).  Furthermore, Harbulak evidences that electroless nickel plating baths provided with hypophosphite reducing agents and stabilizers provide a nickel-phosphorus alloy, with phosphorus content usually ranging from about 2 to about 15 wt%, where the percentage of phosphorus in the deposit is influenced by a number of factors including the bath operating temperature, the operating pH, the hypophosphite ion concentration, the nickel ion concentration, etc. (column 1, lines 35-60).  Therefore, Harbulak evidences that when providing an electroless nickel plating bath with hypophosphite reducing agent, a Ni-P alloy will be produced, and where the phosphorous concentration can be provided in the range desired by ‘436, where bath operating temperature and pH and component concentrations can be adjusted to control the resulting phosphorus amounts in the resulting coating. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘785 in view of ‘223 in view of (1) EITHER ‘554 OR Harbulak and ‘921, further in view of ‘436 to specifically control bath operating conditions such as temperature or pH and/or also component concentration, and especially the pH by routine experimentation to provide a phosphorus concentration of 10-11 wt% in the resulting second electroless nickel coating/plating as suggested by ‘436 and as evidenced by Harbulak to provide a desirable reduced internal tensile stress coating, since ‘785 and  ‘223 provides the hypophosphorous reducing agent of sodium hypophosphite (‘785: description translation, page 2, ‘223: [0027]), and the combined references provide a second nickel electroless plating bath for coating using stabilizers and hypophosphite reducing agents in amounts claimed, ‘436 indicates using a pH control to get desired phosphorus content, and Harbulak evidences that when providing an electroless nickel plating bath with hypophosphite reducing agent a Ni-P alloy will be produced, and where the phosphorous concentration can be provided in the range desired by ‘436, where bath operating temperature and pH and component concentrations can be adjusted to control the resulting phosphorus amounts in the resulting coating, and so one would be suggested to optimize operating conditions and/or component concentrations to get the desired amount of phosphorus in the resulting coating, and ‘436 desires a phosphorus concentration of 10-15 wt%, which would be suggested to be optimized by routine experimentation from the range taught, giving a range of 10-11 wt% in the claimed range, for desirable results.  Furthermore, the same bath composition that applicant provides for getting such a percentage of phosphorus as claimed is provided by the combination of references, so the same results would be expected when plating. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
(D) As to the etching the second electroless nickel coating with the ferric sulfate/hydrochloric acid treatment, ‘785 indicates that the treatment oxidizes the plating to blacken (description translation, page 3).  Pinsler evidences how such a solution for treating a nickel coated substrate would conventionally both etch and oxidize (microetched chemically oxidized substrate) (column 3, lines 55-68), where the treatment can be for overlapping temperatures and times for both ‘785 (note description translation page 3) and Pinsler (column 4, lines 50-65), with an overlapping amount of ferric sulfate for both ‘785 (note description translation page 3) and Pinsler (column 5, lines 1-15).  Therefore, it would have been expected to one of ordinary skill in the art at the time the invention was made that when providing the acid treatment of  ‘785 that the acid treatment would provide etching or at least acceptably provide etching from the evidence of Pinsler as to how similar such solutions both oxidize and etch nickel coatings. Furthermore, note that the same materials claimed by applicant would be provided and therefore, understood to etch from the same ferric sulfate and hydrochloric acid,  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
(E) As to the step i of claim 51, with contacting the substrate with a first electroless nickel bath to form a first electroless nickel coating with a P content of 7-13 wt%, 
(E)(1) Using ‘785 in view of ‘223 and (1) EITHER ‘554 OR Harbulak and ‘921, further in view of (2) EITHER Yasui, and as evidenced by Harbulak OR  '436, and as evidenced by Harbulak, and (3) as evidenced by Pinsler alone:  The first electroless nickel plating bath can provide a first coating with the overlapping P contact as the second coating, and thus the same P content would be predictably and acceptably provided for each layer.  It is also not prevented that the first electroless coating bath be different in composition from the second electroless nickel coating bath.  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made that the nickel coating of ‘785 in view of ‘223 and (1) EITHER ‘554 OR Harbulak and ‘921, further in view of (2) EITHER Yasui, and as evidenced by Harbulak OR  '436, and as evidenced by Harbulak, and (3) as evidenced by Pinsler would be predictably and acceptably provided by providing one thick layer from the “second electroless nickel plating bath” or two thinner layers can be provided by plating a first layer  by contacting the substrate with a first bath with a composition as described for the second electroless nickel bath above, and then plating a second layer on the first layer with another second bath of the same composition as described for the second nickel plating bath above by contacting the substrate coated with the first electroless coating with the second bath, since as discussed for In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), duplication of parts (here the plating step) would have no patentable significance unless a new and unexpected result is formed.
(E)(1) Using ‘785 in view of ‘223 and (1) EITHER ‘554 OR Harbulak and ‘921, further in view of (2) EITHER Yasui, and as evidenced by Harbulak OR  '436, and as evidenced by Harbulak, and (3) as evidenced by Pinsler, and further specifically in view of Yasui and evidenced by Harbulak:  As to providing two electroless nickel platings with two electroless plating baths before the etching treatment, Yasui teaches that when providing an electroless nickel plating, it can be desired to provide a corrosion resistant plating, by applying a first electroless nickel plating (which would acceptably come from a first electroless nickel bath, since as shown by ‘223, baths are used for plating, or at least would have been obvious to one of ordinary skill in the art at the time the invention was made to use as a known form of applying plating) and then a second electroless nickel plating (which would acceptably come from a "second" bath. since as shown by ‘223, baths are used for plating, or at least would have been obvious to one of ordinary skill in the art at the time the invention was made to use as a known form of applying plating) so as to seal the coating (abstract).  After the second plating further treatment can be provided if desired ([0017]).  Yasui generally teaches that the plating can be provided so that each layer is provided with a 7-10 wt% P ([0024]-[0025]), giving a range for each layer, that would provide that the different layers can have different P ranges, such as 9 wt% P for one and 10 wt% P for the other. As evidenced by Harbuak, changing the percentage of P deposited in a Ni-P electroless plating can be conventionally provided by controlling the hypophosphite concentration or nickel ion concentration of the bath, for example (column 1, lines 35-60), thereby evidencing that it would be known to use different baths (with different amounts of nickel or hypophosphite for example) to provide different P amounts in a coating layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘785 in view of ‘223 and (1) EITHER ‘554 OR Harbulak and ‘921, further in view of (2) EITHER Yasui, and as evidenced by Harbulak OR  '436, and as evidenced by Harbulak, and (3) as evidenced by Pinsler to provide a first electroless nickel plating from a first bath by contacting the substrate with the first bath, before applying the second plating suggested by ‘785 in view of ‘223 and (1) EITHER ‘554 OR Harbulak and ‘921, further in view of (2) EITHER Yasui, and as evidenced by Harbulak OR  '436, and as evidenced by Harbulak, and (3) as evidenced by Pinsler that is the surface coating to be blackened, as suggested by Yasui and as evidenced by Harbulak to provide a desirable corrosion resistant coating, since ‘785 in view of ‘223 and (1) EITHER ‘554 OR Harbulak and ‘921, further in view of (2) EITHER Yasui, and as evidenced by Harbulak OR  '436, and as evidenced by Harbulak, and (3) as evidenced by Pinsler provide electroless nickel plating with desirably blackened surface, and Yasui indicates providing a first electroless nickel plating and then a second electroless nickel top surface plating to help provide a desirably corrosion resistant coating, and furthermore in Yasui it is indicated that each layer can be provided with P amounts from a range of 7-10 wt%, and by optimizing for each range, coatings of different amounts of P would be provided in the claimed range for each layer, which would be suggested to be predictably and acceptably provided from different baths, because Harbulak evidences how different amounts of P in the Ni-P electroless layer can be provided by providing baths with different amounts of Ni or hypophosphite, and the top layer would be blackened to provide the color appearance desired.
Claim 52:  ‘785 provides a reducing agent such as sodium hypophosphite (description translation, page 2), and  ‘223 provides a reducing agent such as sodium hypophosphite ([0027]).
Claim 53: ‘785 provides that complexing agents such as lactic acid or malic acid can be used, and also that acetic acid, formic acid, succinic acid, malonic acid, citric acid, glycolic acid can be used in what would be the second electroless nickel plating bath (description translation, page 2), and '223 provides that complexing agents, such as lactic acid, citric acid, glycine, alanine, etc. and components such as acetic acid, formic acid, succinic acid, etc. can be provided in what would be the second nickel electroless plating bath ([0027]-[0028]), and thus the features claimed can be provided.
Claim 54: ‘223 would suggest how complexing agents such as lactic acid, etc. and components such as acetic acid can be present ([0027]-[0028]), suggesting that at least two components from that listed by applicant (note claim 53) as such materials can be provided.
Claims 55, 56: ‘785 provides that water soluble nickel salts such as nickel chloride, nickel acetate can be used in what would be the second electroless nickel plating bath (description translation, page 2) and ‘223 provides that water soluble nickel salts, such as nickel chloride, nickel acetate and nickel hypophosphite ([0027]) can be provided in what would be the second electroless nickel platin bath.
Claim 57: The pH range for the second electroless nickel plating bath is discussed with claim 51 above. ‘785 indicates that the second plating bath temperature can be at normal conditions, such as  65-80 degrees C (overlapping the claimed range) or in an example 90 degrees C, within the claimed range (description translation, page 3)  ‘223 further indicates that the second plating bath temperature for use can be 90-99 degrees C ([0036]) overlapping the range claimed (175-200 degrees F would be approx. 79.4 to 93.3 degrees C), and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  It would be understood to be maintained at this temperature, as the temperature is given for plating liquid conditions. Harbulak (column 6, lines 40-50) notes how plating baths are provided at controlled temperatures overlapping the claimed range for use, so the bath would be maintained at such temperatures during plating.
Claim 61: As to providing an acid solution contact before contact with the electroless copper plating bath, since treatment with the electroless copper plating bath not required, it is understood that the acid solution treatment also not required when copper plating not provided. Furthermore, the process would actually have a treatment of the substrate coating with the first and second electroless coatings with an acid solution (with the acid solution treatment of ‘785, note description translation, pages 2, 3)

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘785 in view of ‘223 and (1) EITHER ‘554 OR Harbulak and ‘921, further in view of (2) EITHER Yasui, and as evidenced by Harbulak OR  '436, and as evidenced by Harbulak, (3) as evidenced by Pinsler, and (4) EITHER alone OR further specifically in view of Yasui as evidenced by Harbulak as applied to claims 51-58 and 60 above, and further in view of Oyamada et al (US 6770369) and specifically ‘554.
Claims 59:  As to claim 59, all the features are provided as discussed for claim 51 above, except the specific listing of components. As to providing lactic acid, acetic acid, malic acid, succinic acid, sodium hypophosphite, and  nickel in the second plating bath, ‘785 indicates that all these components are possible components that can be provided (description translation, page 2) and  '223 indicates that all these components can be provided ([0027]-[0028]) and notes that multiple of the acid materials (or their salts) can be present (note [0036]) for example, so it would have been obvious to one of ordinary skill in the art to select these materials including multiple acid materials from the possible materials of ‘223.  The bath would also have zinc, as discussed for claim 51 above.  The bath would also have bismuth as discussed for claim 51 above.    As to providing ammonium hydroxide, ‘223 notes using pH regulators such as alkalis, including  aqueous ammonia ([0028]). The Examiner takes Official Notice that “aqueous ammonia” is another term for ammonium hydroxide (if applicant disagrees, he should so respond on the record). It would have been obvious to one of ordinary skill in the art to select aqueous ammonia (ammonium hydroxide) from the possible materials of ‘223.  
As to providing EDTA (the Examiner takes Official Notice that this is the conventional acronym for ethylenediamine tetraacetic acid, if applicant disagrees with this position, he should so respond on the record), in the second bath, ‘223 notes complexing agents, of lactic acid, malic acid, glycine, ethylenediamine, for example ([0027]).  Oyamada notes that such complexing agents are conventional for nickel electroless plating with sodium hypophosphite, and also notes that EDTA (understood to be ethylenediamine tetraacetic acid as the conventional acronym as noted above is used) can conventionally be used as complexing agent, and the complexing agents can be used alone or in combination with two or more (column 7, lines 30-60).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘785 in view of ‘223 and (1) EITHER ‘554 OR Harbulak and ‘921, further in view of (2) EITHER Yasui, and as evidenced by Harbulak OR  '436, and as evidenced by Harbulak, (3) as evidenced by Pinsler, and (4) EITHER alone OR further specifically in view of Yasui and as evidenced by Harbulak to further use EDTA in the second electroless nickel plating bath with an expectation of providing desirable complexing as suggested by Oyamada, since ’785 indicates known plating solutions can be used, and also provides a nitrogen compound in the solution (description translation, page 2), '223 notes to use a variety of possible complexing agents, and Oyamada notes that with such complexing agents, one can conventionally additionally use EDTA as well for electroless nickel plating baths, and this would also be a nitrogen compound, as desired by ‘785.
This would give a plating bath at least comprising all the materials listed in the claim, and also be free of sulfur, and thus all the features claimed are provided. 

Claims 51-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narcus (US 4160049) in view of Harbulak et al (US 4483711) and GB 1310921 (hereinafter ‘921).
 	Claim 51: Narcus provides forming a multilayer electroless metal coating on a substrate (abstract), the method including step i of contacting the substrate with a first electroless nickel plating bath to form a first electroless nickel coating on the substrate with the first coating having a P content of 6-12% (note column 3, lines 15-25, column 4, lines 50-60, column 5, lines 25-35) and then a step ii of contacting the substrate coated with the first electroless coating with a second aqueous electroless nickel plating bath to form a second electroless nickel coating over the first electroless coating, with the second electroless coating having a P content of 6-12 %, and the second bath including nickel, a hypophosphorous reducing agent (such as sodium hypophosphite), and a complexing agent (such as lactic acid) (note column 3, lines 20-30 and 40-50, column 4, lines 60-68, column 5, lines 25-35).  The 6-12 % P for each layer (understood to at least acceptably include weight percent as a conventional unit for such layers) would overlap the claimed range for each layer. No organic sulfur is indicated as required in the nickel baths (note column 4, line 50 through column 5, line 5, where nickel sulfate would not be organic) Narcus further teaches that the second nickel coating can be further coated with copper by electroless plating (column 6, lines 20-30).
	(A) It would have been obvious to one of ordinary skill in the art before the invention was made to modify Narcus to optimize the P amount in each coating, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It further would have been obvious to provide the copper electroless plating by contacting the substrate coated with the first and second nickel coatings with a copper electroless plating solutions with an expectation of predictably acceptable results, since Narcus shows that solutions are commonly used for electroless plating with immersion (note column 3, lines 40-50, column 4, lines 45-68).
	(B) As to the use of zinc and bismuth and their amounts in the second nickel bath, 
Harbulak further describes how for a nickel electroless plating solution with hypophosphite (abstract, column 3, lines 1-8), metals can be used as stabilizers, including bismuth and also zinc, where the stabilizers can be used in combination  and provided as salts that would give ions (column 6, lines 10-30), where example amounts of stabilizer are in the up to 100 ppm range, with the specific concentration being limited by concentrations at which the deposition rate of nickel is inhibited to an undesirable extent (column 6, lines 10-31). Salts can include halides and acetates (column 6, lines 15-20). ‘921 also describes how zinc and bismuth can be used as stabilizers for nickel electroless plating baths (page 4, lines 65 through 115, note especially lines 110-112), where described nickel plating baths can include sulfur only in the form of nickel sulfate (page 3, lines 40-45), or no sulfate (page 9, lines 20-30) and include hypophosphite (Page 3, lines 15-25).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Narcus to further provide zinc and bismuth ions in the second electroless nickel plating bath in amounts as described by Harbulak to help provide a desirably stabilized plating as suggested by Harbulak and ‘921, since Narcus describes electroless plating of nickel baths with hypophosphite, and Harbulak and ‘921 notes how zinc can be provided with such baths, along with bismuth as a stabilizer for nickel electroless plating with hypophosphite. While Harbulak describes adding sulfur compounds (from sulfonium betaine, such as column 12, lines 30-40, for example) to the plating bath, the zinc is separately described as helping to provide a stabilizing, giving a benefit from adding zinc to a plating bath even if sulfur not present, moreover ‘921 describes how zinc  and bismuth can be used in nickel plating baths in general for stabilizing, describing nickel baths with no sulfur, for example, thus indicating that one of ordinary skill in the art would understand that the zinc and bismuth can be used in baths with and without sulfur.  As to the amount used, it would be suggested to provide routine experimentation to determine the best amount from the teaching of Harbulak as to ranges up to when the rate of deposition of nickel inhibited to an undesirable amount, and the indication of amounts in the ppm range, and this would give amounts in the claimed range of claim 51, since as discussed in MPEP 2144.05(II)(A): ”Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  This gives all features required for claim 51.  Optionally, ‘921 would further show that it would be conventional to provide copper electroless plating using a copper electroless plating bath and contacting the substrate with this bath (page 10, lines 35-55, for example), and thus ‘921 would further suggest the claimed plating method with an expectation of predictably acceptable results, when providing the plating taught by Narcus.
Claim 52: Narcus also notes the reducing agent of sodium hypophosphite (column 5, line 1).
Claim 53: Narcus provides lactic acid in the second nickel bath (column 4, lines 60-65).
Claim 54: Narcus can provide two complexing agents in the second nickel bath (note lactic acid and propionic acid), both indicated by applicant’s disclosure as complexing agents (note column 4, lines 60-68).
Claims 55, 56: the nickel sulphate would be water soluble (note Narcus, column 3, lines 40-50, column 4, line 64), Harbulak would also indicate water soluble nickel salts such as nickel chloride and nickel acetate (column 4, lines 30-35), giving suggested material to use.
Claim 57: Narcus notes a pH of 4.5-5.5for the second nickel bath (column 3,lines 40-45), overlapping the claimed range, and it would have been obvious to optimize form this range, giving a value in the claimed range.
Claim 58: Narcus would give a reducing agent amount of 25 g/l, in the claimed range, an amount of complexing agent of 30 g/l (lactic acid) (or total of 32 g/l if propionic acid amount added) in the claimed range and amount of nickel sulphate salt of 20 g/l (and given the molar mass of nickel and nickel sulphate hexahydrate, this would give about 4.5 g/l of nickel), so all in the claimed range (note column 4, line 60 through column 5, line 2).

Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narcus in view of Harbulak and ‘921 and further in view of Ohta et al (US 4512829) and as evidenced by Pinsler (US 3914126).
Claim 61: as to contacting the substrate coated with the first and second electroless nickel coatings with an acid solution before the copper electroless plating, Ohta further indicates how it would be conventionally known to treat a nickel plated surface with acid before further treating with copper electroless plating (note column 3, lines 40-68, column 4, lines 25-40, column 5, lines 15-30).  Pinsler further evidences that acid treatment is commonly provided as an acid solution that contacts the surface treated (note column 4, lines 60-65, column 3, lines 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify Narcus in view of Harbulak and ‘921 to further provide an acid solution treatment to the substrate with the first and second nickel coatings before the copper electroless plating as suggested by Ohta and as evidenced by Pinsler with an expectation of predictably acceptable results, since Narcus would provide copper electroless plating over the two nickel plated layers and Ohta would indicate providing an acid treatment is conventionally known to a plated nickel surface before copper electroless plating and Pinsler would indicate how acid treatment can be conventionally provide as a contact with acid solution.

Japan 03-68785, Japan 2007-154223, Japan 07-216554, GB 1310921, EP 0 071 436 are used including with translations, when needed, as provided with the IDS of March 17, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718